NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 23 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ALEXA NITA RUSSELL,                             No. 13-15169

                Plaintiff-Appellant,            D.C. No. 1:11-cv-00277-HG-KSC

 v.
                                                MEMORANDUM*
BAC HOME LOANS SERVICING, LP, a
Texas limited partnership; JOHN AND
MARY DOES, 1-100,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Hawaii
                   Helen W. Gillmor, District Judge, Presiding

                          Submitted February 13, 2018**

Before:      LEAVY, FERNANDEZ, and MURGUIA, Circuit Judges.

      Alexa Nita Russell appeals pro se from the district court’s judgment

dismissing her action alleging federal and state law claims arising from a pending

foreclosure of real property. We have jurisdiction under 28 U.S.C. § 1291. We



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review de novo a district court’s dismissal for failure to state a claim under Federal

Rule of Civil Procedure 12(b)(6). Cervantes v. Countrywide Home Loans, Inc.,

656 F.3d 1034, 1040 (9th Cir. 2011). We affirm.

      The district court properly dismissed Russell’s action because Russell failed

to allege facts sufficient to “state a claim that is plausible on its face.” Ashcroft v.

Iqbal, 556 U.S. 662, 677-78 (2009) (explaining that “a pleading that offers labels

and conclusions” or “naked assertions devoid of further factual enhancement” is

insufficient to survive a motion to dismiss (citation, internal quotation marks, and

alterations omitted)).

      The district court did not abuse its discretion by denying Russell leave to

include previously abandoned claims in the third amended complaint because

amendment would have been futile. See Chodos v. West Publ’g Co., 292 F.3d 992,

1003 (9th Cir. 2002) (district court’s discretion to deny leave to amend is

particularly broad when it afforded plaintiff one or more opportunities to amend).

      The district court properly denied Russell’s motion to remand the action to

state court because the district court had subject matter jurisdiction under 28

U.S.C. §§ 1331 and 1367, and the action was properly removed under 28 U.S.C.

§ 1441. See D-Beam Ltd. P’ship v. Roller Derby Skates, Inc., 366 F.3d 972, 974

n.2 (9th Cir 2004) (denial of a motion to remand a removed case is reviewed de

novo).


                                            2                                     13-15169
      We do not consider arguments raised for the first time on appeal or matters

not specifically and distinctly raised and argued in the opening brief. See Padgett

v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      All pending motions are denied.

      AFFIRMED.




                                         3                                   13-15169